Citation Nr: 0706290	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for 
coronary artery disease and a prostate condition.

2.  Service connection for disorder manifested by urinary 
bleeding.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in December 1975 with 
over 20 years active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
veteran's application seeking to reopen previously denied 
claims of entitlement to service connection for coronary 
artery disease and a prostate condition. 

In June 2005, the veteran appeared at the RO and offered 
testimony in support of his claims before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file.

The issue of service connection for a disorder manifested by 
urinary bleeding is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C. 


FINDINGS OF FACT

1.  Service connection for coronary artery disease and a 
prostate condition was denied by an unappealed rating action 
in April 1999.

2.  Evidence added to the record since the April 1999 rating 
action is cumulative of evidence already of record or does 
not by itself or when considered with previous evidence of 
record relate to an unestablished fact necessary to 
substantiate the veteran's claims and is not otherwise 
material such that it establishes a reasonable possibility of 
an allowance of the claims.





CONCLUSION OF LAW

The evidence received since the April 1999 RO decision that 
denied the veteran's claim for service connection for 
coronary artery disease and a prostate condition is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004 and notice of a 
decision in October 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination of the 
veteran in relation to these claims as new and material 
evidence, as will be discussed below, has not been submitted. 
See 38 C.F.R. § 3.159(c)(4)(C)(III) (2006).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran seeks service connection for coronary artery 
disease and a prostate condition, which he argues are 
attributable to his military service to include exposure 
therein to Agent Orange.

The Board notes in an April 1999 rating decision, the RO 
denied entitlement to service connection for coronary artery 
disease on the basis that the veteran's coronary artery 
disease was not manifested in service or within the immediate 
post service period.  This rating decision also denied 
service connection for a prostate disorder on the basis that 
there was no competent medical evidence of a nexus between 
the veteran's current prostate condition and events in 
service, to include treatment in service for an episode of 
prostatitis.   The veteran was notified of this decision and 
did not appeal.  In view of the above, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claims for coronary artery disease and a prostate 
condition.  At this juncture the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that basing a claim for service connection on a new theory of 
etiology does not constitute a new claim.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).  The Board finds, 
therefore, that the veteran's claim for service connection 
for a prostate condition, due to Agent Orange exposure is not 
a "new" claim, and that new and material evidence is required 
in order for the Board to consider the substantive merits of 
the claim for service connection, regardless of the veteran's 
current theory regarding a nexus to service.

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, the criteria of 
38 C.F.R. § 3.156 determine whether a finally denied claim 
can be reopened under 38 U.S.C.A. § 5108 (West 2002).

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers, by itself or when considered with previous 
evidence of record, relates to an established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the RO rating decision 
in April 1999 included service medical records, private 
treatment records associated with the veteran's 
hospitalization in January 1998, VA outpatient treatment 
records compiled between December 1997 and June 1998 and the 
report of a VA examination in July 1998 as well as statements 
from the veteran.

Evidence received since the above decision consists of the 
veteran's statements in support of his claim and testimony 
elicited at his hearing in June 2005. 

The Board finds that this evidence is new as it was not 
previously considered by the RO.  However, the additional 
evidence is not material.  While the veteran's testimony and 
statements are probative of his clinical history and 
symptomatology, they are not competent evidence of medical 
causation or etiology of a current disability.  Miller v. 
Derwinski, 2 Vet. App. 578, 580 (19920; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  To the extent, 
moreover, that hearing testimony restates contentions already 
on file, it is cumulative and does not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  None of the newly submitted evidence constitutes 
competent evidence showing that coronary artery disease or 
any prostate condition was incurred in or aggravated by 
service, is proximately due to or the result of any disease 
incurred in or aggravated by service, or manifested within 
any applicable presumptive period such that they may be 
presumed to have been incurred during service.

Accordingly, the Board finds that the evidence received 
subsequent to the RO's decision in April 1999 denying service 
connection for coronary artery disease and a prostate 
condition is either cumulative of evidence already on file or 
does not by itself or when considered with previous evidence 
of record relate to an unestablished fact necessary to 
substantiate the claim.  Because the new evidence does not 
raise a reasonable possibility of an allowance of the 
veteran's claim, the new evidence is not material.  Thus, 
there is no additional evidence that is both new and 
material, and the claims for entitlement to service 
connection for coronary artery disease and a prostate 
condition are not reopened.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463 (1993).





ORDER

New and material evidence not having been submitted, the 
application to reopen claims of entitlement to service 
connection for coronary artery disease and a prostate 
condition is denied.


REMAND

The veteran is also seeking service connection for a disorder 
manifested by urinary bleeding.  The RO in the February 2005 
statement of the case addressed that issue on the basis of 
whether new and material evidence has been received to reopen 
the claim for this disorder.  However, a review of the 
veteran's claims folder does not show that the veteran's 
claim for a disorder manifested by urinary bleeding was 
previously considered on the merits.  Due process concerns 
mandate that the RO should do this in the first instance.

The Board finds that the February 2005 statement of the case 
constitutes the first RO denial of the claim for service 
connection for a disorder manifested by urinary bleeding.  
The veteran's March 2005 VA Form 9, Appeal to Board of 
Veterans' Appeals, therefore would constitute a notice of 
disagreement to that decision.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for the 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The Board finds that the RO should issue a statement of the 
case on the issue of service connection for a disorder 
manifested by urinary bleeding.  Only if the veteran submits 
a substantive appeal in a timely fashion will an appeal be 
perfected on that claim.

Accordingly, the case is REMANDED for the following: 

1.  Review the claims file and undertake 
any additional notification or 
development action required regarding the 
claim for service connection for a 
disorder manifested by urinary bleeding.

2.  Adjudicate the claim for service 
connection for a disorder manifested by 
urinary bleeding in light of all of the 
evidence of record.  If the issue is 
denied, the veteran should be issued a 
statement of the case and notified of his 
appellate rights and given an opportunity 
to appeal.  The veteran is hereby 
reminded that appellate consideration of 
his claim may be obtained only if a 
timely appeal is perfected after a 
statement of the case is issued.  If, and 
only if, the veteran files a timely 
appeal of the issue, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


